Case 1:14-cr-00546-CM Document 658 Filed 06/22/20 Page 1of1

UNITED STATES DISTRICT COURT
for the SOUTHERN DISTRICT OF NEW YORK

see ewe eee wee ee ew ee ee eee ee eee eB xX

UNITED STATES OF AMERICA - :

- against - : ORDER

TOMMY SMALLS, 14 Cr. 546 (CM)
Defendant.

Si Sas cee tae ee eg a ee me x

Upon the application of Peter Enrique Quijano, attorney for TOMMY SMALLS,
for an order authorizing an additional fourteen (14) hours for Associate Counsel
Anna N. Sideris, Esquire, pursuant to Title, 18 U.S.C. § 3599(a)(1)(A).

ITIS HEREBY ORDERED, that:

1. ANNAN. SIDERIS, Esquire, is authorized to bill at a rate of one

hundred ten dollars ($110.00) an hour for an additional fourteen (14)
hours, in U.S. v. TOMMY SMALLS, 14 Cr. 546 (CM); without further
authorization by the Court.

DATED: New York, New York
A ume Zz? 2020

HONORABLE COLLEEN McMAHON
CHIEF UNITED STATES DISTRICT JUDGE

 
